Title: To Thomas Jefferson from George Clinton, 28 March 1808
From: Clinton, George
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Senate Chamber  28 March 1808—
                        

                        The Plans marked Confidential which accompanied your Message of the 22d. Instant are now returned enclosed agreably to your Request.
                  I am with great Respect Your most Obedt. Servant.
                        
                            Geo. Clinton
                     
                        
                    